Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 08/22/2022.
Claims 1-9,12-20 and 22-24 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9,12-20 and 22-24  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the “the computing device”, however, there is insufficient antecedent basis for this in the claim. The examiner is not sure if “a computing device” needs to be introduced into the claim, or if it should be amended to recite “the computing system” or “the computing platform”. Therefore, the examiner suggests amending the claim to fix the issue.

Claims 2-9, 22-24 are rejected for their dependence on claim 1.
Claim set 12-20 is similarly rejected to claim set 1-9 and 22-24 for having similar limitations and for the reasons above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-8, 12-20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20210129325 A1) in view of Hosabettu et al. (US 2017/0270431 A1).

Regarding claim 1, Yu et al. discloses
A computing system comprising: 
at least one memory configured to store processor executable instructions for a robotic process engine (Yu et al. [0042] as further illustrated in Fig. 5 elements 506, 508 and storage 510); and 
at least one processor operatively coupled to the memory (Yu et al. [0019] and [0042] as further illustrated in Fig. 5 element 502), 
wherein the at least one processor is configured to execute the robotic process engine to cause the computing system to: 
generate, by the robotic process engine, a robot tray comprising at least one canvas (Yu et al. [0030] discloses the setup favorites config page element 224 as illustrated in Fig. 2F. Where the 3 sections/canvases of Fig. 2F containing the automation tab, the spreadsheet section, and the Setup Favorites section are conceptually similar to the canvases and the sections make up the robot tray); and 
wherein the dynamic configuring includes adding a widget onto the at least one canvas corresponding to at least one of the one or more robots  (Yu et al. [0030] discloses setting up the one-click run of the bots in the Favorites 210 based on 224 which includes adding the selected Bots to the Favorites 210 section. Where the Bot is analogous to the widget. [0039] discloses invoking the identified bots to execute within the application.) or robotic processes.
Yu et al. lacks explicitly
dynamically and automatically configure, by the robotic process engine without user input, the at least one canvas based on one or more inputs comprising a process list from a computing platform external to the computing system, the process list comprising an itemization of one or more robotic process automation workflows on the computing platform and available to the robotic process engine that correspondingly specify one or more robots or robotic processes
Hosabettu et al. teaches
dynamically and automatically configure, by the robotic process engine without user input, the at least one canvas based on one or more inputs comprising a process list from a computing platform external to the computing system (Hosabettu et al. [0023] teaches the workflow engine 40 to automatically assemble workflows based on assembly rules. [0044] teaches intelligent workflow decision service module being invoked to assemble a workflow of processes for the enterprise devices. It further teaches Enterprise BOT Management Computing Device 12 as illustrated in Fig. 2 to determine the requirements for the problem. [0045]-[0046] teaches the enterprise BOT Management Computing Device 12 to determine the different BOTs required for solving the problem where the selection of BOTs may be based on assembly rules and different requirements as illustrated in Fig. 4. [0042] teaches the bots may be added to BOT inventory 44 using an enterprise administrator device which is external to the Enterprise BOT Management Computing Device 12 as illustrated in Fig. 1.), the process list comprising an itemization of one or more robotic process automation workflows on the computing platform and available to the robotic process engine that correspondingly specify one or more robots or robotic processes (Hosabettu et al. [0027] teaches the BOT inventory to store BOTs and workflow data including BOT types, instances of BOTs, etc. It can also store assembly rules, current workflows etc. Where Hosabettu et al. is being used to teach the dynamic and automatic configuration of the robots without user input to cure Yu’s et al. canvas configuration), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu et al. to incorporate the teachings of Hosabettu et al. to “dynamically and automatically configure, by the robotic process engine without user input, the at least one canvas based on one or more inputs comprising a process list from a computing platform external to the computing system, the process list comprising an itemization of one or more robotic process automation workflows on the computing platform and available to the robotic process engine that correspondingly specify one or more robots or robotic processes” in order to efficiently assemble workflows and automatically select BOTs based on different rules to optimize and speed the overall process).

Regarding claim 2, The computing system of claim 1, wherein the widget is a separate code created outside of the robot tray to augment an experience of the robot tray (Yu et al. [claim 1] discloses the pre-existing software robot which inherently are software codes created outside that of the robot tray. Further the software robot is synonymous with the bot which are configured in Fig. 2F).

Regarding claim 3, The computing system of claim 1, wherein the at least one processor is configured to execute the robotic process engine to cause the computing system to output the robot tray to a display coupled to the computing system (Yu et al. Fig. 2F illustrates the user interface containing the difference sections/canvases including the bots/widgets which would be displayed on the output devices of Fig. 5).

Regarding claim 4, The computing system of claim 1, wherein the at least one canvas is one of a column, row, pane, and section (Yu et al. Fig. 2F illustrates automation tab being the top section/canvas, the spreadsheet section/canvas being another section, and the setup favorites 224 being another section).

Regarding claim 5, The computing system of claim 1, wherein the widget is configured to curate and personalize a process, a task, or another widget (Yu et al. Fig. 2F illustrates the Bot #1, Bot #2 and Bot #3 which are analogous to the widgets curate a particular process or task since they are part of the Favorites 210 section which creates a shortcut for the bot which runs a process or task to run and is further a favorite. Further, the bots are personalized as illustrated in Fig. 2B [0026] which illustrate and disclose the runner associated with the bot, data to pass etc which in turn personalize each bot).

Regarding claim 6, The computing system of claim 1, wherein the widget enables shortcut creation for different business units (Yu et al. [0030] discloses the one-click run of the bot illustrated in Fig. 2F under the Favorites 210 therefore, enabling a shortcut for different business units associated with the different bots. Further [0019] discloses each bot interacting with one or more backend business processes).

Regarding claim 7, The computing system of claim 1, wherein the robot tray is configured to identify a process, a task, or the widget as a favorite based on the one or more inputs (Yu et al. [0030] discloses the Favorites 210 bots that are based on the one or more inputs of the user as illustrated in Fig. 2F).

Regarding claim 8, The computing system of claim 1, wherein the robotic process engine loads within the at least one canvas at least one process (Yu et al. [0030] discloses loading the process of adding the favorite bots to the to the top canvas as further illustrated in Fig. 2F).

Regarding claim 12, it’s directed to a method having similar limitations cited in claim 1. Thus claim 12 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 13, it’s directed to a method having similar limitations cited in claim 2. Thus claim 13 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 14, it’s directed to a method having similar limitations cited in claim 3. Thus claim 14 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Regarding claim 15, it’s directed to a method having similar limitations cited in claim 4. Thus claim 15 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Regarding claim 16, it’s directed to a method having similar limitations cited in claim 5. Thus claim 16 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Regarding claim 17, it’s directed to a method having similar limitations cited in claim 6. Thus claim 17 is also rejected under the same rationale as cited in the rejection of claim 6 above.

Regarding claim 18, it’s directed to a method having similar limitations cited in claim 7. Thus claim 18 is also rejected under the same rationale as cited in the rejection of claim 7 above.

Regarding claim 19, it’s directed to a method having similar limitations cited in claim 8. Thus claim 19 is also rejected under the same rationale as cited in the rejection of claim 8 above.

Regarding claim 20, it’s directed to a method having similar limitations cited in claim 9. Thus claim 20 is also rejected under the same rationale as cited in the rejection of claim 9 below excluding the teaching of the second canvas and the reference Chae.

Regarding claim 22, The computing system of claim 1, wherein the robotic process engine automatically personalizes the widget for a user to redirect the user to a software by providing one or more links to one or more buttons in the robot tray (Yu et al. [0030] discloses one-click runs of the favorite bots which were personalized as bot favorites as illustrated in Fig. 2F. Where through the one-click of the user, the user would be redirected to software of the bot within the user interface containing the robots tray).

Regarding claim 23, The computing system of claim 1, wherein the at least one canvas presents the widget in a grid comprising a plurality of widgets (Yu et al. Fig. 2A illustrates the Favorites section within the top canvas that includes a grid containing the three widgets: Bot #1, Bot #2 and Bot #3).

Regarding claim 24, The computing system of claim 1, wherein the robot tray comprises interface framework including the at least one canvas and the widget that provide functionalities to (Yu et al. [0030] discloses the setup favorites config page element 224 as illustrated in Fig. 2F. Where the 3 sections/canvases of Fig. 2F containing the automation tab, the spreadsheet section, and the Setup Favorites section are conceptually similar to the canvases and the sections make up the robot tray. Further the Bot is analogous to the widget. Yu et al. [0015 ] discloses each Bot may perform a particular task and therefore, providing functionality.) and 
Yu et al. lacks explicitly
extends functionalities of the one or more robots or robotic processes
Hosabettu et al. teaches
extends functionalities of the one or more robots or robotic processes (Hosabettu et al. [0044] teaches intelligent workflow decision service module being invoked to assemble a workflow of processes for the enterprise devices. It further teaches Enterprise BOT Management Computing Device 12 as illustrated in Fig. 2 to determine the requirements for the problem. [0045]-[0046] teaches the enterprise BOT Management Computing Device 12 to determine the different BOTs required for solving the problem where the selection of BOTs may be based on rules and different requirements as illustrated in Fig. 4. [0042] teaches the bots may be added to BOT inventory 44 using an enterprise administrator device which is external to the Enterprise BOT Management Computing Device 12 as illustrated in Fig. 1. [0024]-[0025] teaches the workflow engine to edit workflows automatically based on assembly rules and current BOT instances.), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu et al. to incorporate the teachings of Hosabettu et al. to “and extends functionalities of the one or more robots or robotic processes” in order to efficiently update workflows automatically based on different rules to optimize and speed the overall process).

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20210129325 A1) in view of Hosabettu et al. (US 2017/0270431 A1) and further in view of Chae (US 2020/0387358 A1).

Regarding claim 9, The computing system of claim 1, wherein a first canvas of the at least one canvas displays the widget associated with a configuration or link to a process, a task, or another widget (Yu et al. [0019] discloses bots operable to interact with one or application programs therefore, the bot analogous to the widget being linked to a process or task or another widget depending on what the application program is that the bot is interacting with. Where the bots in the favorites 210 in top canvas is illustrated in Figs. 2A-2F),
Yu et al. lacks explicitly disclosing
wherein a second canvas of the at least one canvas displays all processes, tasks, and widgets of the robotic process engine.
wherein the second canvas is aligned to the left of the first canvas
	Chae teaches
	wherein a second canvas of the at least one canvas displays all processes, tasks, and widgets of the robotic process engine (Chae Fig. 3 teaches different building blocks of the RPA+ on the left canvas which includes processes, tasks and widgets [0047]-[0049]) and
wherein the second canvas is aligned to the left of the first canvas (Chae Fig. 3 illustrates the second canvas containing the building blocks aligned to the left of the first canvas).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu et al. to incorporate the teachings of Chae to “wherein a second canvas of the at least one canvas displays all processes, tasks, and widgets of the robotic process engine and wherein the second canvas is aligned to the left of the first canvas” in order to efficiently develop and design bots with ease which in turn allows for non-trained professionals to develop and design bots, therefore, cutting down overall cost of the system design as the norm is for placing building blocks on the left.


	Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 12-20, 22-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        
                                                                                                                                                                                          /Chat C Do/Supervisory Patent Examiner, Art Unit 2193